t c summary opinion united_states tax_court ian and mary a menzies petitioners v commissioner of internal revenue respondent docket no 4569-08s filed date ian and mary a menzies pro sese david weiner and e abigail raines for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the sole issue for decision is whether ian menzies petitioner is entitled to deduct dollar_figure in unreimbursed employee business_expenses for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in indiana when they filed their petition petitioner held two jobs during interspersed with two periods of unemployment from january until date he was unemployed for the next months he was employed by porter restoration porter working as a fire restoration field technician after another period of unemployment petitioner was employed by titan security titan where he worked from june through the end of as a field operations supervisor petitioner received approximately dollar_figure in wages from porter and titan and dollar_figure in unemployment_compensation during as a fire restoration field technician petitioner would go into homes that had been damaged by fire and water and conduct 1the dollar_figure is the amount of petitioner’s unreimbursed employee business_expenses for before subtracting percent of adjusted_gross_income as required by sec_67 emergency cleanup including boarding up properties and pumping out water from flooded basements porter furnished a truck that carried the tools required to complete a cleanup assignment the cleanup crews worked in teams whichever worker lived closest to porter’s office would pick up the truck and meet petitioner and the other workers at the first jobsite accordingly petitioner would often report directly to a jobsite from his home petitioner would then travel to the subsequent jobsites for the day using his own vehicle often he would travel to several jobsites in day using his own vehicle petitioner usually worked a regular schedule during the day but on occasion porter required him to go to worksites at night as a security field supervisor for titan petitioner would often visit to sites during a single shift using his own vehicle shifts were either or hours long depending on the staffing levels petitioner’s duties were to drive around and check the properties of titan’s clients to ensure that the facilities were adequately secured_by titan’s security guards petitioner used his own vehicle to drive to the various locations petitioner usually worked from titan’s main office in downtown chicago he also filled in as a security guard when the staffing situation required and on occasion he guarded people rather than property in connection with his employment titan required petitioner to be armed at all times while on duty he was one of only a very small number of titan employees who were arms-qualified he also trained other employees in security techniques and handling firearms during this period petitioner also served as an unpaid volunteer reserve police officer for the porter county sheriff’s department in indiana as a reserve police officer petitioner was required to carry a firearm and undergo the same training as full-time police officers on schedule a itemized_deductions for petitioner deducted dollar_figure in unreimbursed employee business_expenses for his two jobs these expenses consisted of dollar_figure for business use of his personal vehicle dollar_figure for travel and dollar_figure for other miscellaneous unreimbursed employee business_expenses neither of petitioner’s two employers had a reimbursement policy for their employees’ business-related expenses petitioners filed a joint federal_income_tax return for reporting adjusted_gross_income of dollar_figure consisting of approximately dollar_figure that mrs menzies earned from her employment as an insurance underwriting manager approximately dollar_figure petitioner earned from his two jobs as a fire restoration field technician and security field supervisor and dollar_figure from petitioner’s unemployment_compensation respondent in a notice_of_deficiency dated date disallowed all of petitioner’s dollar_figure in unreimbursed employee business_expenses because of a lack of substantiation resulting in a federal_income_tax deficiency of dollar_figure for i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden_of_proof as to factual matters may shift to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established compliance with the requirements of sec_7491 therefore petitioner retains the burden_of_proof ii deductions a deductions in general_deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed on a return 503_us_79 taxpayers must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 90_tc_74 where the taxpayer establishes that the failure to produce adequate_records is due to a loss of the records through circumstances beyond the taxpayer’s control the taxpayer may substantiate the deduction by reasonable reconstruction of the records 65_tc_342 sec_1_274-5t temporary income_tax regs fed reg date a loss beyond the taxpayer’s control includes events such as fire flood or earthquake gizzi v commissioner supra pincite sec_162 allows a deduction for ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 for such expenses to be deductible the taxpayer must not have received reimbursement and must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 85_tc_798 if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the cohan_rule or simply cohan the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_274 however supersedes the cohan_rule with regard to certain expenses 50_tc_823 affd 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date sec_274 requires stricter substantiation for certain expenses including travel meals and listed_property such as personal automobiles sec_274 requires taxpayers to provide adequate_records or sufficient other evidence to corroborate the taxpayer’s statements as to the amount time place business_purpose and business relationship of certain expenses see sec_1_274-5t temporary income_tax regs supra taxpayers must maintain and produce substantiation that will constitute proof of each expenditure or use sec_1 5t c temporary income_tax regs fed reg date considering the above well-established principles the court turns to the deductibility of petitioner’s claimed dollar_figure in unreimbursed employee business_expenses for b vehicle expenses petitioner claimed vehicle expenses of dollar_figure for use of his personal vehicle during a ford crown victoria petitioner used this vehicle for commuting and for travel that porter and titan required the ford was one of three cars owned by petitioners’ household the other vehicles included a car used by mrs menzies for her insurance underwriting work and a grand prix used for their personal pleasure petitioner reported on form 2106-ez unreimbursed employee business_expenses that he drove the ford big_number miles in of which big_number miles were business-related travel big_number miles were for commuting and big_number miles were for personal travel petitioner calculated the amount of the deduction by multiplying the business mileage by the standard mileage rates in effect during each workday petitioner recorded the mileage from his first worksite to the last worksite of the day in a day planner petitioner noted all the sites he visited during the day however he did not record the mileage between sites petitioner testified that he discarded his day planner in sometime after filing his return and receiving his refund because he felt the documentation was no longer necessary petitioner was therefore unable to produce any records to substantiate the business mileage and further he did not attempt to reconstruct a record of his business mileage the court believes petitioner incurred unreimbursed vehicle expenses related to his work for porter and titan during however the court may not estimate vehicle expenses under cohan see sanford v commissioner supra rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirement of sec_274 precludes the court and taxpayers from approximating expenses sec_1_274-5t temporary income_tax regs supra therefore we must sustain respondent’s determination c travel_expenses petitioner also claimed dollar_figure for travel_expenses for an overnight trip to morristown tennessee in for training in fire and flood restoration in connection with his job at porter he did not maintain any receipts or other documentation verifying the expense but testified that the dollar_figure included one night of lodging two meals each day and gasoline costs for his car he could not recall exactly how much he separately spent for lodging meals or gasoline for travel_expenses sec_274 requires the taxpayer to substantiate the amount of the expense the time and place the expense was incurred and the business_purpose for which the expense was incurred sec_1_274-5t temporary income_tax regs fed reg date petitioner did not satisfy the first or the second element he was unable to show receipts or other evidence of the expenses associated with this trip and he did not provide a reconstruction of the expenses in the case of travel_expenses including meals_and_lodging while away from home sec_274 again overrides the cohan_rule sanford v commissioner supra unfortunately without substantiation petitioner may not deduct these travel_expenses we therefore sustain respondent’s determination d other miscellaneous unreimbursed employee business_expenses petitioner deducted dollar_figure for other miscellaneous unreimbursed employee business_expenses that he incurred in he testified that these expenditures included new uniform items a specialized winter coat duty gear two pairs of steel-toed work boots battle dress uniform bdu-style duty pants a duty belt a weapon holster handcuffs a flashlight a bullet- resistant vest a sig sauer model p229 semiautomatic handgun which he purchased for about dollar_figure and bullets petitioner also testified that he made all of the purchases during that he used the items exclusively for his security job with titan and that he did not receive reimbursement and was not eligible to receive reimbursement for these purchases expenses for clothing are deductible only if the clothing is of a type specifically required as a condition_of_employment and is not adaptable to general or personal_use 30_tc_757 beckey v commissioner tcmemo_1994_514 under sec_262 no deductions are allowed for personal living or family_expenses the court finds petitioner’s testimony to be highly credible with respect to the items he purchased and the employers’ lack of a reimbursement policy we also find that most of the clothing that petitioner purchased during was required by porter or titan and was not adaptable to personal_use in summary using our best judgment and on the entire record before us the court is satisfied that petitioner purchased and was not reimbursed for many miscellaneous work-related items for his employment with titan and porter in however under cohan we must bear heavily against petitioner petitioner could not recollect many of the items that made up the dollar_figure in expenses he claimed accordingly petitioner is limited to a deduction of dollar_figure subject_to the 2-percent floor for other miscellaneous unreimbursed employee business_expenses for to reflect the foregoing decision will be entered under rule
